Citation Nr: 0613636	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  02-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability as secondary to service-connected lumbar spine 
arthritis.

2.  Entitlement to service connection for a bilateral knee 
disability as secondary to service-connected lumbar spine 
arthritis.

3.  Entitlement to an increased rating for lumbar spine 
arthritis, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2004, the Board remanded 
this case.  It is again before the Board for appellate 
review.

The issues of entitlement to service connection for bilateral 
hip and knee disabilities, as secondary to service-connected 
lumbar spine arthritis, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

Lumbar spine arthritis is manifested primarily by the absence 
of lumbar spine ankylosis, neurological impairment, or 
incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar 
spine arthritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010; Diagnostic Code 5293 (as in effect prior to September 
23, 2002); Diagnostic Codes 5289, 5292, and 5293 (as in 
effect prior to September 26, 2003); and Diagnostic Codes 
5003, 5010, 5242, 5243 (from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of letters from the 
RO in November 2003 and October 2004.  The letters informed 
the veteran of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the VA.  While these 
letters were issued subsequent to the March 2002 initial 
rating action, the claim was thereafter readjudicated by the 
RO, in the form of supplemental statements of the case issued 
in May 2004 and January 2006, thereby curing any prejudicial 
timing defect that could be raised under Pelegrini.  There is 
no indication that the veteran has not been properly apprised 
of the appropriate legal standards, and his and VA's 
obligations, pursuant to the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

The Board notes that the question of effective dates was not 
specifically addressed in the VCAA letters sent to the 
veteran.  However, inasmuch as no additional compensation is 
awarded herein, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  

Duty to assist

With regard to the duty to assist, VA and private medical 
records have been associated with the veteran's claims file, 
along with the reports of recent VA examinations.  The 
veteran was offered, and declined, the opportunity to present 
testimony at the RO and/or before a member of the Board.  The 
Board has carefully reviewed his statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his case.  Essentially, all 
available evidence that could substantiate the case has been 
obtained.  There is no indication in the file that there are 
additional available and relevant records that have not yet 
been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

With particular regard to rating musculoskeletal 
disabilities, it is noted that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Arthritis is evaluated by reference to limitation of motion 
of the effected body part; see 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The 40 percent rating that is currently in effect 
for lumbar spine arthritis is the maximum rating that can be 
assigned for limitation of lumbar spine motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243 (2005).  This 
regulation became effective on September 26, 2003, during the 
pendency of this appeal.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  Prior to this change in regulation, 40 
percent was likewise the maximum rating that could be awarded 
for limitation of lumbar spine motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (in effect prior to September 
26, 2003).  Under both the old criteria and those that became 
effective on September 26, 2003, a rating greater than 40 
percent was appropriate only for lumbar spine arthritis that 
was manifested by ankylosis.  Pursuant to the former 
criteria, unfavorable ankylosis of the lumbar spine was 50 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  Pursuant to the criteria that are now in effect, a 
50 percent rating can be assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5235 through 5243 (2005).  

The medical evidence, however, does not demonstrate that the 
veteran's lumbar spine arthritis has resulted in lumbar 
ankylosis.  The report of the most recent VA clinical 
examination of the veteran, which was conducted in July 2005, 
shows that lumbar spine movement was accomplished.

This report also shows that such movement that the veteran 
was able to achieve was accompanied by complaints of pain.  
As noted above, functional impairment, as exemplified by 
manifestations to include pain, must be considered when 
evaluating the severity of a musculoskeletal disorder such as 
lumbar spine arthritis.  See Deluca, supra.  The report of 
the July 2005 VA examination shows that it was unclear as to 
the extent to which the veteran's nonservice-connected 
diabetes and his "mixed arthritis" contributed to the 
nature and severity of the veteran's lumbar spine arthritis.  
In such circumstances, the Board is to assume, for the 
purpose of determining the appropriate rating level, that all 
disability is due to the service-connected disability; see 
Mittleider v. West, 11 Vet. App. 181 (1998).  

Nonetheless, the severity of the veteran's lumbar spine 
disorder, as shown on VA examination in July 2005, is not of 
such a degree as to more nearly approximate lumbar spine 
ankylosis, even when considering functional impairment as 
manifested by pain on motion.  The veteran, while limited in 
lumbar spine motion, was nevertheless able to move his lumbar 
spine, and was in no manner so impaired in lumbar spine 
motion for such motion to approximate ankylosis.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, supra at 206-07.  

The revised provisions that became effective on September 26, 
2003, stipulate that any associated objective neurological 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5235 through 5243, Note (1).  The medical evidence, 
however, does not show that any such objective abnormalities 
attributable to lumbar arthritis have been identified on 
clinical review.  

The rating criteria also provide for a rating in excess of 40 
percent for intervertebral disc syndrome, under diagnostic 
codes that were in effect both prior to September 23, 2002, 
and since that date.  The report of the July 2005 VA 
examination shows that intervertebral disc syndrome is 
currently manifested; it was noted that "[t]here is no 
clearcut differentiation between 'mixed arthritis' of the 
lumbar spine and the degenerative disc disease of the lumbar 
spine...."  Inasmuch as that VA examination report shows that 
it was specifically found that it was as likely as not that 
the veteran's degenerative disc disease of the lumbar spine 
was causally related to his service-connected "mixed 
arthritis" of the lumbar spine, the Board will consider the 
nature and severity of his degenerative disc disease in 
evaluating the degree of impairment resulting from lumbar 
spine arthritis.

In order to achieve the next-higher 60 percent rating under 
the old version of Diagnostic Code 5293, impairment resulting 
from intervertebral disc syndrome must have been pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  

However, prior to September 23, 2002, there was no clinical 
demonstration of pronounced intervertebral disc syndrome.  
Indeed, on VA examination in June 2002, it was noted that 
there was no spasm, and the indicated neurological complaints 
were only of numbness and tingling.

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 were 
revised.  As revised, for the period from September 23, 2002 
to September 25, 2003, Diagnostic Code 5293 provided that 
intervertebral disc syndrome was to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Under Diagnostic Code 5293, as in effect from 
September 23, 2002 to September 25, 2003, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

The criteria set forth in Diagnostic Code 5293 were included 
in the revision of the diagnostic standards discussed above 
that became effective on September 26, 2003; however, the 
rating criteria for intervertebral disc syndrome based on 
incapacitating episodes remain the same as those effective 
September 23, 2002.  

The medical evidence, however, does not demonstrate that the 
veteran experienced incapacitating episodes at the frequency 
and of the duration required for a higher rating.  To the 
contrary, the July 2005 VA examination report specifically 
indicates that there was no history of acute episodes of 
excruciating pain requiring bed rest or medication during the 
previous year.

The Board also finds that, in the absence of neurologic 
manifestations or any other associated neurologic 
abnormalities, the provisions of the applicable regulation 
whereby the separate evaluations of chronic orthopedic and 
neurologic manifestations, along with evaluations for all 
other disabilities, are to be combined under 38 C.F.R. 
§ 4.25, would not result in a rating in excess of the current 
40 percent awarded for lumbar spine arthritis, inasmuch as no 
compensable rating could be assigned for disability other 
than the chronic orthopedic disorder.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so.  See VAOGCPREC 7-2003.  The 
Board's evaluation in this case considered the veteran's 
service-connected lumbar spine arthritis under both the 
former and the current schedular criteria, with the revised 
criteria not for application to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005); VAOPGCPREC 3-2000 
(April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).  In this 
instance, however, a distinction between the old and new 
criteria need not be made, since an increased rating is not 
warranted under either standard.

Finally, the Board notes that, under Diagnostic Code 5003, a 
10 percent rating is assigned for degenerative arthritis when 
the limitation of motion of the specific joint or joints 
involved is noncompensable, with such a rating assigned for 
each such major joint or group of minor joints affected by 
limitation of motion.  In this case, however, lumbar spine 
limitation of motion is compensable, and this provision is 
not for application.  It also follows that separate 10 and 20 
percent ratings available under Diagnostic Code 5003 for 
situations in which there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
and there is an absence of limitation of motion, are not 
available.

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for lumbar spine 
arthritis.  That claim, accordingly, fails.


ORDER

An increased rating for lumbar spine arthritis is denied.


REMAND

The veteran is also seeking service connection for bilateral 
hip and knee disabilities, each claimed as secondary to 
service-connected lumbar spine arthritis.  During the 
pendency of this appeal, however, the United States Court of 
Appeals for Veterans Claims (Court) revised the criteria 
whereby the notice requirements of the VCAA are satisfied.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
These criteria have been deemed by VA to require that 
adequate notice be provided in letter form.  

In the instant case, the Board notes that the veteran, 
through rating decisions, the statement of the case, and the 
supplemental statements of the case, has been apprised of the 
pertinent notice procedures and obligations under the VCAA 
with regard to secondary service connection claims.  However, 
the letters sent to him in November 2003 and October 2004, 
while referencing the VCAA as it pertained to claims for 
direct service connection, did not set forth those procedures 
and obligations as they specifically apply to his claims for 
secondary service connection.  The Board cannot rectify this 
deficiency on its own, and this matter must therefore be 
remanded for further development.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran is to be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information and evidence needed to 
establish service connection on a 
secondary basis, and to include all 
pertinent criteria as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
supra.

2.  Thereafter, after undertaking an 
additional evidentiary and/or procedural 
development deemed necessary, the RO 
should determine whether service 
connection for bilateral hip and knee 
disorders, as secondary to service-
connected lumbar spine arthritis, can now 
be granted.  If the decision remains in 
whole or in part adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, and with the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


